DETAILED ACTION

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
The instant invention is distinguished over the prior art of record by for the following reasons:
Petisce [US 20150276651] teaches a method of forming a MEMS device for biologic applications [abstract, 0090], where the MEMS device has an array of metal structures formed thereon in a process chamber [0041; Fig. 26], the array of metal structures having a native oxide layer formed thereon [0041; 0107, 0112, 0115] exposing the native oxide to an etchant to remove the native oxide layer by etching [0112, 0115]. Petisce teaches the metal structure also is concerned with noise/signal ratio [0065-0066; 0124]. However, Petisce does not appear to teach the native oxide layer is directly exposed to one or more ligands to volatize the native oxide layer, the one or more ligands being selected from the group consisting of primary amines, secondary amines, and tertiary amines.
Petisce [US 20150276651] teaches a method for depositing dielectric material [abstract], wherein the method comprises positioning a MEMS device for biological applications [abstract, 0090] having an array of metal structures formed thereon in a process chamber [0041; Fig. 26] wherein the forming the device can be accomplished by conventional methods such as chemical vapor deposition [0061]; and forming a dielectric layer over the array of metal structures [52b, 0112] which has a controlled number of active sites [0015]. However, Petisce does not appear to teach forming a dielectric layer over the array of metal structures, wherein the dielectric layer having a surface potential of between about 50 mV dec-1 and about 70 mV dec-1 and a controlled number of active sites, wherein the controlled number of active sites comprises hydroxyl groups. 
Since the prior art of record neither teaches nor suggests the combination of limitations recited in the instant claims, one skilled in the art would not have been motivated to perform the claimed process.

Acknowledgement of Applicant's Amendments and/or Arguments
	Applicant’s arguments over Gupta was found persuasive, particularly pages 7-8, describing Gupta teaching “the halide-containing compound reacts with the layer to form an activated layer…the disclosed volatile organic compounds may be used to react with and remove the activated layer in a thermal process,” which indicates the activated layer is not a native oxide layer.  
	Applicant’s arguments and amendments over Petisce was found persuasive, particularly page 9 regarding the defined active sites. 
The rejection of the claim 6 under 35 U.S.C. 103 is withdrawn due to Applicant’s amendments; hence, subject matter is due for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-14231423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANDY C LOUIE/Primary Examiner, Art Unit 1715